                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

GREGORY STILLMAN,                             )
                                              )
                      Plaintiff,              )
                                              )       Case No.: 4:19-cv-00222
v.                                            )
                                              )
WAL MART STORES EAST I, LP,                   )
                                              )
                      Defendant.              )
                                              )

         NOTICE OF DEPOSITION OF CORPORATE REPRESENTATIVE OF
                 DEFENDANT WAL-MART STORES EAST I, LP

       Please take notice that pursuant to Federal Rule of Civil Procedure 30(b)(6), the deposition of
a of Defendant Wal-Mart Stores East I, LP will be taken by oral examination regarding all
information known or reasonably available to Defendant with respect to the subjects identified in
Exhibit A. The deposition will take place at the office of Halbrook Wood, PC, 3500 West 75th
Street, Suite 300. Prairie Village, Kansas 66208, at 10:00 a.m. on Friday, December 20, 2019.

                                                      Respectfully submitted,

                                                      MONTEE LAW FIRM, P.C.

                                                       /s/ James Montee
                                                      James Montee, MO #33489
                                                      Amanda J. Blackwood, MO#65054
                                                      P.O. Box 127
                                                      St. Joseph, MO 64502
                                                      (816) 364-1650
                                                      (816) 364-1509 Fax
                                                      monteelaw@outlook.com
                                                      amontee@monteelawfirm.com
                                                      ATTORNEY FOR PLAINTIFFS




         Case 4:19-cv-00222-DGK Document 53 Filed 12/05/19 Page 1 of 4
                                             EXHIBIT A

        In accordance with Federal Rule of Civil Procedure 30(b)(6), Plaintiff Gregory Stillman
designates the following topics for examination. In construing the topics, the following definitions
shall apply.

        1.      “Raytown Supercenter” means the store (number 1094) operated by Defendant

Walmart at 10300 E. Highway 350, Raytown, Missouri, 64138.

        2.      “Overhead Door” refers to the overhead door at the entrance of the Garden Center at

the Raytown Supercenter, which is described and referenced in Plaintiff’s Complaint.

                                               TOPICS

      1.       Policies and procedures in effect at Raytown Supercenter on March 9, 2018 regarding
customer injuries or accidents on the premises of the Raytown Supercenter.

      2.        Internal reports and summaries concerning the incident which is the subject of the
Complaint.

       3.      All policies, procedures, and practices in effect on March 8, 2018 regarding the
operation and safety of entrances at the Raytown Supercenter, including the Overhead Door.

       4.    Maintenance, servicing, repairs, or replacements to the Overhead Door from March 8,
2017 through May 8, 2018.

      5.      All incidents involving the Overhead Door which caused an injury to any person from
March 8, 2017 through March 8, 2018.

       6.      The mechanisms and manner in which the Overhead Door is raised and lowered,
including any safety devices or practices.

      7.      All incidents in which the Overhead Door malfunctioned or lowered unexpectedly
from March 8, 2017 through March 8, 2018.

       8.      The extent and circumstances under which Defendant Walmart offered medical
treatment or care to Plaintiff Stillman on March 8, 2018, or thereafter.

        9.       Facts or documents which you contend support your affirmative defense that the
negligence, fault, or carelessness of Plaintiff was the sole, intervening, or superseding cause of
Plaintiff’s alleged injuries and damages.

       10.     Facts or documents which you contend support your affirmative defense that the
negligence, fault, or carelessness of Plaintiff caused or contributed to Plaintiff’s alleged injuries and
damages.



          Case 4:19-cv-00222-DGK Document 53 Filed 12/05/19 Page 2 of 4
       11.     Facts or documents which you contend support your affirmative defense that the
negligence, fault, or carelessness of other persons or entities over which Defendant had no control
caused or contributed to Plaintiff’s alleged injuries.




         Case 4:19-cv-00222-DGK Document 53 Filed 12/05/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies a true and exact copy of the above and foregoing Notice of
Deposition was served via ECF, this 5th day of December 2019 to:

Lindsay P. Windham, MO #66153
Jared Marsh, MO #51817
HALBROOK WOOD, PC
3500 West 75th Street, Suite 300
Prairie Village, Kansas 66208
(913) 529-1188
(913) 529-1199 (fax)
lwindham@halbrookwoodlaw.com
jmarsh@halbrookwoodlaw.com
ATTORNEYS FOR DEFENDANT




                                                    /s/ James A. Montee_________
                                                    Attorney




         Case 4:19-cv-00222-DGK Document 53 Filed 12/05/19 Page 4 of 4
